ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-092, concluding that JOHN M. De LAUREN-TIS of CAMDEN, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 7.4(a) (failure to communicate with client), RPC 3.2 (failure to expedite litigation), RPC 5.5(a) (practicing law during period of ineligibility) and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that JOHN M. De LAURENTIS is hereby reprimanded; and it is further
*36ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.